Exhibit 10.11
WOLVERINE WORLD WIDE, INC.
AMENDED AND RESTATED
EXECUTIVE LONG-TERM INCENTIVE PLAN
(3-YEAR BONUS PLAN)
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the AMENDED AND
RESTATED WOLVERINE WORLD WIDE, INC. EXECUTIVE LONG-TERM INCENTIVE PLAN (3-YEAR
BONUS PLAN) (the “Plan”) for its executive officers and key management
employees. The Plan amends and restates the Wolverine World Wide, Inc. Amended
and Restated Executive Long-Term Incentive Plan (3-Year Bonus Plan) previously
approved by the stockholders at the 2002 Annual Meeting of Stockholders. The
Plan provides for the payment of bonuses to participants based upon the
financial performance of the Company, or a Subsidiary, operating division or
profit center, over a 3-year period or part thereof.
1.2 Purpose of Plan. The purpose of the Plan is to encourage longer range
strategic planning and not stress over-dependence on short-term performance
which could hinder long-term increases in stockholder value and/or achievement
of a strategic position and/or advantage in the marketplace, to encourage
cooperation among all the units of the Company to foster a closer and more
cooperative association and sense of teamwork and to encourage executive
officers and key management individuals to enter and continue in the employ of
the Company. Within that context, the Plan is intended to provide
performance-based compensation under Section 162(m) of the Code and shall be
interpreted and administered to achieve that purpose.
1.3 Effective Date. The Plan is initially effective as of February 8, 2007.
Adoption of the Plan by the Board and payment of Incentive Bonuses pursuant to
this Plan shall be contingent upon approval of the Plan by the stockholders of
the Company at the 2007 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of the Stockholders. In the absence of such
approval, this Plan shall be void.
SECTION 2
Definitions
The following terms have the stated definitions unless a different meaning is
plainly required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Beneficiary” means the individual, trust or other entity designated by the
Participant to receive any amount payable with respect to the Participant under
the Plan after the Participant’s death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Committee in a form approved
by the Committee. A Participant’s will is not effective for this purpose. If a
designation has not been completed properly and filed with the Committee or is
ineffective for any other reason, the Beneficiary shall be the Participant’s
Surviving Spouse. If there is no effective designation and the Participant does
not have a Surviving Spouse, the remaining benefits, if any, shall be paid to
the Participant’s estate.
2.3 “Board” means the Board of Directors of the Company.
2.4 “Code” means the Internal Revenue Code of 1986, as amended.
2.5 “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least 2 members and all of its members shall be
“non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in the regulations issued under Section 162(m) of
the Code.

 

 



--------------------------------------------------------------------------------



 



2.6 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.7 “Fiscal Year” means the fiscal year of the Company for financial reporting
purposes as the Company may adopt from time to time.
2.8 “Incentive Bonus” means a bonus awarded and paid to a Participant for
services to the Company during a 3-year period that is based upon achievement of
pre-established financial objectives by the Company, or a Subsidiary, operating
division or profit center.
2.9 “Market Value” shall equal the closing market price of shares of common
stock of the Company on the New York Stock Exchange (or any successor exchange
that is the primary stock exchange for trading of common stock of the Company)
on the date of grant or reference, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of common stock of the Company were traded.
2.10 “Participant” means an executive officer or key management employee of the
Company or its Subsidiaries who is designated as a Participant for a 3-year
period.
2.11 “Performance” means the level of achievement by the Company or its
Subsidiaries, operating divisions or profit centers of the financial performance
criteria established by the Committee pursuant to Section 5.3.
2.12 “Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company.
2.13 “Surviving Spouse” means the spouse of the Participant at the time of the
Participant’s death who survives the Participant. If the Participant and spouse
die under circumstances which prevent ascertainment of the order of their
deaths, it shall be presumed for the Plan that the Participant survived the
spouse.
2.14 “Target Bonus” means the bonus goal established by the Committee for each
Participant under Section 5.2(a).
SECTION 3
Administration
3.1 Power and Authority. The Plan shall be administered by the Committee. The
Committee may delegate recordkeeping, calculation, payment and other ministerial
or administrative functions to individuals designated by the Committee, who may
be employees of the Company or its Subsidiaries. Except as limited in this Plan,
the Committee shall have all of the express and implied powers and duties set
forth in the Plan and shall have full authority and discretion to interpret the
Plan and to make all other determinations deemed necessary or advisable for the
administration of the Plan. Action may be taken by a written instrument signed
by a majority of the members of the Committee and any action so taken shall be
as effective as if it had been taken at a meeting. The Committee may make such
other rules for the conduct of its business and may adopt such other rules,
policies and forms for the administration, interpretation and implementation of
the Plan as it deems advisable. All determinations, interpretations and
selections made by the Committee regarding the Plan shall be final and
conclusive.
3.2 Indemnification of Committee Members. Neither any member or former member of
the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each individual
who is or has been a member of the Committee, or delegated authority by the
Committee, shall be indemnified and held harmless by the Company from and
against any cost, liability or expense imposed or incurred in connection with
any act or failure to act under the Plan. Each such individual shall be
justified in relying on information furnished in connection with the Plan’s
administration by any appropriate person or persons.

 

2



--------------------------------------------------------------------------------



 



SECTION 4
Participation
4.1 Participation. For each 3-year period, the Committee shall select the
executive officers and key management employees who shall be the Participants
for the 3-year period. The Committee may limit the number of executive officers
and key management employees who will be Participants for a 3-year period.
Executive officers and key management employees shall be designated as
Participants within the first 90 days of any 3-year period; provided, that an
officer or key employee who is first employed by the Company or a Subsidiary
during any 3-year period or who is assigned new duties during any 3-year period
may be designated as a Participant for a performance period commencing on the
date the officer or key employee assumes his or her new duties through the end
of the 3-year period.
4.2 Continuing Participation. Selection as a Participant for a 3-year period or
part thereof by the Committee is limited to that 3-year period. An eligible
executive officer or key management employee will be a Participant for a 3-year
period only if designated as a Participant by the Committee for such 3-year
period.
SECTION 5
Performance Goals and Criteria
5.1 Concept. The primary concept of the Plan is to establish financial
performance goals for each 3-year time period for the Company. The performance
periods are overlapping, beginning every Fiscal Year and ending 3 full Fiscal
Years later. The Plan provides for the payment of bonuses to participants based
upon the financial performance of the Company over the 3-year period or part
thereof.
5.2 Selection of Criteria. The Committee shall pre-establish performance goals
for each Participant or group of Participants in the manner and within the time
limits specified in this Section 5. For each Participant or group of
Participants for each 3-year period or part thereof, the Committee shall
specify:
(a) Target Bonus. A Target Bonus, expressed as a specified dollar amount or as a
percentage of the Participant’s average annual earned salary;
(b) Incentive Bonus. The Incentive Bonus levels, expressed as a percentage of
the Target Bonus, that shall be paid to the Participant at specified levels of
Performance by the Company based on the criteria established by the Committee
pursuant to Section 5.3;
(c) Performance Measurement. The applicable measurement of Performance under
Section 5.3; and
(d) Conditions on Incentive Bonus. Any specific conditions under which an
Incentive Bonus specified under (b) above may be reduced or forfeited (but not
increased).
The Incentive Bonus levels specified under (b) above may be expressed either as
(i) a matrix of percentages of the Target Bonus that will be paid at specified
levels of Performance or (ii) a mathematical formula that determines the
percentage of the Target Bonus that will be paid at varying levels of
Performance.
5.3 Measurement of Performance. Performance of the Company and/or its
Subsidiaries, operating divisions or profit centers shall be determined by
reference to one or more of the following: net earnings, net earnings before
taxes, operating income, revenues, net sales, net sales and other operating
income, return on sales, return on equity, earnings per share, total stockholder
return, economic value added measurements, return on assets, return on invested
capital or any of the foregoing before or after the effect of acquisitions,
divestitures, accounting changes, restructuring, or other special charges or
extraordinary items. These factors could be measured against pre-determined
levels or the Company’s relative performance when compared to a pre-established
peer group.
5.4 Incentive Bonus Conditioned on Performance. Payment of an Incentive Bonus to
a Participant for a 3-year period or part thereof under this Plan shall be
entirely contingent upon the Performance criteria established by the Committee
pursuant to this Section 5, the satisfaction of which is substantially uncertain
when established by the Committee for the 3-year period or part thereof.

 

3



--------------------------------------------------------------------------------



 



5.5 Time of Determination by Committee. All determinations to be made by the
Committee for a 3-year period or part thereof pursuant to this Section 5 shall
be made by the Committee during the shorter of the first 90 days of such
performance period and the period ending on the date on which 25 percent of the
performance period has elapsed.
5.6 Objective Standards. An Incentive Bonus shall be based solely upon objective
criteria, consistent with this Section 5, from which an independent third party
with knowledge of the facts could determine whether the performance goal or
range of goals is met and from that determination could calculate the Incentive
Bonus to be paid. Although the Committee has authority to exercise reasonable
discretion to interpret this Plan and the criteria it shall specify pursuant to
this Section 5 of the Plan, it may not amend or waive such criteria after the
shorter of the period ending on the 90th day of a performance period or part
thereof or the date on which 25 percent of the performance period has elapsed.
The Committee shall have no authority or discretion to increase any Incentive
Bonus or to construct, modify or apply the measurement of Performance in a
manner that will directly or indirectly increase the Incentive Bonus for any
Participant for any 3-year period or part thereof above the amount determined by
the applicable objective standards established within the time periods set forth
in this Section. The Committee may exercise negative discretion to decrease or
eliminate any Incentive Bonus.
SECTION 6
Determination and Payment of Incentive Bonuses
6.1 Committee Certification. The Incentive Bonus for each eligible Participant
for a 3-year period or part thereof shall be determined on the basis of the
Target Bonus and Performance criteria established by the Committee pursuant to
Section 5. The Committee shall determine, and shall certify in writing prior to
payment of any Incentive Bonus, that the Company Performance for the 3-year
period or part thereof satisfied the Performance criteria established by the
Committee for the period. Approved minutes of the Committee shall constitute
sufficient written certification for this purpose.
6.2 Partial Period Performance Adjustments. The Incentive Bonus otherwise
payable to a Participant for a 3-year period or part thereof shall be adjusted
as follows:
(a) Retirement, Death or Total Disability. If a Participant ceases to be a
Participant before the end of any 3-year period and more than 12 months after
the beginning of such 3-year period because of death, normal or early retirement
under the Company’s retirement plan, as then in effect, or total disability
under the Company’s long-term disability plan, an award shall be paid to the
Participant or the Participant’s Beneficiary after the end of such 3-year period
prorated as follows: the award, if any, for such 3-year period shall be equal to
100% of the Incentive Bonus that the Participant would have received if the
Participant had been a Participant during the entire performance period,
multiplied by the ratio of the Participant’s full months as a Participant during
that performance period to the total number of months in that performance
period. The award, if any, shall only be made in the form of a cash payout.
Notwithstanding the foregoing, the Committee shall have discretion to reduce or
eliminate any Incentive Bonus otherwise payable pursuant to this Section.
(b) Reassignment of Duties. If a Participant is reassigned employment duties
before the end of any 3-year period, an award shall be paid to the Participant
after the end of such 3-year period prorated as follows: the award shall be
equal to 100% of the Incentive Bonus that the Participant would have received if
the Participant had been a Participant during the entire performance period,
multiplied by the ratio of the Participant’s full months as a Participant during
that performance period prior to the reassignment to the total number of months
in that performance period. If such Participant is designated as a Participant
in his or her new position, an additional award shall be paid to the Participant
after the end of such 3-year period prorated as follows: the award shall be
equal to 100% of the Incentive Bonus that the Participant would have received if
the Participant had been a Participant during the entire performance period,
multiplied by the ratio of the Participant’s months as a Participant during that
performance period after the reassignment (rounded up to the next full month) to
the total number of months in that performance period.
(c) Other Termination. If an employee ceases to be a Participant during any
3-year period(s), or prior to actual receipt of the award for a previous period
because of the Participant’s termination of employment for any reason other than
described in Section 6.2(a), the Participant will not be entitled to any award
for such 3-year period. If a Participant continues in Wolverine’s employment but
no longer is approved by the Committee to participate in future 3-year periods,
the Participant shall be eligible for a prorated award determined in the same
manner set forth in Section 6.2(a). Notwithstanding the foregoing, the Committee
shall have discretion to reduce or eliminate any Incentive Bonus otherwise
payable pursuant to this Section.

 

4



--------------------------------------------------------------------------------



 



6.3 Maximum Incentive Bonus. The Incentive Bonus for any Participant for a
3-year period shall not, in any event, exceed $1,800,000.
6.4 Payment to Participant or Beneficiary. The Incentive Bonus of each
Participant shall be paid to the Participant, or the Beneficiary of any deceased
Participant, by the Company as soon as feasible following final determination
and certification by the Committee of the amount payable; provided, however, in
no event will the Incentive Bonus be paid later than the fifteenth day of the
third month following the end of the third Fiscal Year of the Incentive Bonus
3-year period for which the Performance criteria have been satisfied.
6.5 Manner of Payment. Unless the Committee determines otherwise, each
Participant will receive his or her Incentive Bonus in cash. The Committee may,
in its discretion, determine to pay all or part of a Participant’s Incentive
Bonus in the form of stock (restricted or unrestricted). The Company will make
the cash payment as soon as feasible following final determination and
certification by the Committee of the amount payable; provided, however, in no
event will the Incentive Bonus be paid later than the fifteenth day of the third
month following the end of the third Fiscal Year of the Incentive Bonus 3-year
period for which the Performance criteria have been satisfied.
6.6 Stock Payment. The Committee may determine to pay all or part of an
Incentive Bonus using restricted or unrestricted stock. In such a case, each
Participant will receive a grant of stock under the Company’s existing
stockholder approved plans on the same date the cash payment is made pursuant to
Section 6.5. The number of shares of stock a Participant shall receive will
equal the Incentive Bonus (or part thereof) divided by the Market Value of the
Company’s common stock on the date of grant, rounded to the nearest whole share.
Each award of stock shall be evidenced by a stock agreement containing such
terms and conditions, including vesting schedules, consistent with the
provisions of this Plan and the plan under which the stock is so awarded.
SECTION 7
General Provisions
7.1 Benefits Not Guaranteed. Neither the establishment and maintenance of the
Plan nor participation in the Plan shall provide any guarantee or other
assurance that an Incentive Bonus will be payable under the Plan.
7.2 No Right to Participate. Nothing in this Plan shall be deemed or interpreted
to provide a Participant or any non-participating employee any contractual right
to participate in or receive benefits under the Plan. No designation of an
employee as a Participant for any 3-year period shall create a right to an
Incentive Bonus under the Plan for any other 3-year period. There is no
obligation of uniformity of treatment of employees, eligible officers or
Participants under the Plan.
7.3 No Employment Right. Participation in this Plan shall not be construed as
constituting a commitment, guarantee, agreement or understanding of any kind
that the Company or any Subsidiary will continue to employ any individual and
this Plan shall not be construed or applied as an employment contract or
obligation. Nothing in this Plan shall abridge or diminish the rights of the
Company or any Subsidiary to determine the terms and conditions of employment of
any Participant, officer or other employee or to terminate the employment of any
Participant, officer or other employee with or without reason at any time.
7.4 No Assignment or Transfer. Neither a Participant nor any Beneficiary or
other representative of a Participant shall have any right to assign, transfer,
attach or hypothecate any amount or credit, potential payment or right to future
payments of any amount or credit or any other benefit provided under this Plan.
Payment of any amount due or to become due under this Plan shall not be subject
to the claims of creditors of the Participant or to execution by attachment or
garnishment or any other legal or equitable proceeding or process.

 

5



--------------------------------------------------------------------------------



 



7.5 No Limit on Other Compensation Arrangements. Nothing contained in this Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements. A Participant may have
other targets under other plans of the Company. However, no payment under any
other plan or arrangement shall be contingent upon failure to attain the
criteria for payment of an Incentive Bonus under this Plan.
7.6 Withholding and Payroll Taxes. The Company shall deduct from any payment
made under this Plan all amounts required by federal, state, local and foreign
tax laws to be withheld and shall subject any payments made under the Plan to
all applicable payroll taxes and assessments.
7.7 Incompetent Payee. If the Committee determines that an individual entitled
to a payment under this Plan is incompetent, it may cause benefits to be paid to
another individual for the use or benefit of the Participant or Beneficiary at
the time or times otherwise payable under this Plan in total discharge of the
Plan’s obligations to the Participant or Beneficiary.
7.8 Governing Law. The validity, construction and effect of the Plan shall be
determined in accordance with the laws of the State of Michigan and applicable
federal law.
7.9 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the remaining provisions of the Plan shall not be
affected and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.
SECTION 8
Termination and Amendment
The Board may terminate the Plan at any time or may from time to time amend the
Plan as it deems proper and in the best interests of the Company. No amendment
adopted after the shorter of the period ending on the 90th day of a performance
period or the date on which 25 percent of the performance period has elapsed may
directly or indirectly increase the amount of any Incentive Bonus, or alter the
objective criteria in a manner which will increase any Incentive Bonus, for that
3-year period or part thereof. Except as otherwise provided in this Plan and the
applicable objective criteria established pursuant to this Plan for determining
the amount of any Incentive Bonus for a 3-year period or part thereof, no
Incentive Bonuses shall be payable for the 3-year period in which the Plan is
terminated, or, if later, in which the termination is effective.
SECTION 9
Duration of the Plan
Subject to earlier termination by the Board, this Plan shall terminate without
action by the Board as of the date of the first meeting of the stockholders in
2012 unless reapproved by the stockholders at that meeting or any earlier
meeting. If reapproval occurs, the Plan will terminate as of the date of the
first meeting of the stockholders in the fifth year following reapproval and
each subsequent reapproval unless reapproved on or before the termination date.
If the Plan terminates under this provision due to lack of reapproval by the
stockholders, Incentive Bonuses shall be paid for the 3-year periods already
commenced before the date of termination of the Plan, except for the 3-year
period that initially began in the year the Plan terminates.
As amended October 9, 2008.

 

6